Citation Nr: 1522248	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  07-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected major depressive disorder. 

2.  Entitlement to service connection for residuals of a head injury, claimed as occasional headaches, to include as secondary to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2010, August 2011, and June 2013, the Board remanded these claims for additional development, and they have been returned to the Board for further review.

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2013, the Board remanded these claims, in part, to obtain a medical opinion on the question of whether the Veteran's claimed seizure disorder and headaches were incurred secondary to, or aggravated by, his service-connected major depressive disorder.  Unfortunately, the resulting August 2013 VA opinion did not address this question.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board must therefore remand these claims in order to obtain an opinion that addresses the secondary service connection theory of entitlement to service connection for a seizure disorder and residuals of a head injury, to include headaches.

While this claim is on remand, the AOJ should obtain any outstanding VA medical records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records. 

2.  Following completion of the above, obtain an addendum opinion to the August 2013 VA opinion.  After the claims file is reviewed, the examiner should offer an opinion addressing whether it is at least as likely as not (i.e., at least a probability of 50 percent) that hynic jerks/periodic limb movement disorder with associated nocturnal non-epileptic events is proximately due to or aggravated (an increase in severity beyond natural progression) by his service-connected major depressive disorder.  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation. In so doing, the examiner should identify the baseline level of disability prior to any aggravation.

In providing this opinion, the examiner must acknowledge and discuss all lay evidence, as well as pertinent service treatment records, to include the symptoms of blackouts, headaches, shaking, etc. in service and the provisional diagnoses during service of hyperventilation syndrome and epilepsy.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Following completion of the first instruction above, obtain an addendum opinion to the August 2013 VA opinion for headaches.  If deemed necessary by the examiner, afford the Veteran a VA examination for his residuals of a head injury, to include headaches.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is at least as likely as not (i.e., at least a probability of 50 percent) that the Veteran's headaches are proximately due to or aggravated (an increase in severity beyond natural progression) by his service-connected major depressive disorder.  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation.  In so doing, the examiner should identify the baseline level of disability prior to any aggravation.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence as well as pertinent service treatment records, to include the documented headaches during service and his motorcycle accident.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

4.  Following completion of the above, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




